DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (PG Pub. No. US 2006/0163640 A1).
Regarding claim 17, Park teaches a method, comprising:
forming protective layer (¶ 0047: 270) having a depression over a recessed region of a substrate (fig. 3: top surface of 270 comprises a depression over recesses in substrate layer 210); 
forming a self-leveling layer (¶ 0049: 280) with a thickness that is sufficient to completely fill the depression (fig. 4: 280 formed to a thickness sufficient to fill depression in surface of 270); and 
forming a planarized surface on the protective layer by etching the self-leveling layer (¶¶ 0051, 0053 & figs. 6-7: 280 exposed to an etch to provide surfaces of 270a coplanar with 220) at an even rate across the recessed region to a depth sufficient to remove the sacrificial layer and a portion of the protective layer (fig. 6: etch sufficient to remove 280 and portions of 270a. Since Park is silent to the etch rate being uneven, the etch implicitly meets the broadest reasonable interpretation of “an even rate”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 17 above, and further in view of Ogura et al. (PG Pub. No. US 2002/0145915 A1).
Regarding claims 18-20, Park teaches method of claim 17, wherein the forming a self-leveling layer includes forming a flowable material layer (¶ 0049: 280 has gap-fill properties).  Park further teaches the self-leveling layer comprises BPSG (¶ 0049).
Park does not teach self-leveling layer is formed by a spin-coating process (claim 18), forming the flowable material layer includes forming a photoresist layer (claim 19), or forming a photoresist layer to thickness of at least 1000 angstroms per spin-coating process (claim 20).
Ogura teaches a planarization process performed on a planarization layer (¶ 0036 & fig. 4D: 262, similar to 280 of Park), wherein the self-leveling layer is a photoresist layer with a thickness of at least 1000 angstroms (¶¶ 0032, 0036), formed by a spin-coating process (¶ 0036: 262 includes spin coated photoresist).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the self-leveling layer of Park with the material of Ogura, as a means to optimize planarization, removal, and etch rate properties (Ogura, ¶ 0036).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, the material of Ogura is suitable to provide the gapfill properties of Park.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. (PG Pub. No. US 2011/0070725 A1) in view of Loiko et al. (PG Pub. No. US 2015/0348786 A1).
Regarding claim 1, Power teaches a method, comprising: 
planarizing a layer over gate materials (¶¶ 0032, 0046: 250, 280 among others) overlying a recessed region in a substrate (fig. 5A: at least 280 disposed over recesses with lateral distance DX), the planarizing including:
forming a first planarized surface (¶ 0066: 290T) by planarizing a sacrificial layer (¶¶ 0054, 0069 & fig. 6: 290T formed by planarizing layer 290); and 
forming a second planarized surface (¶ 0069: 280T’) by etching the first planarized surface of the sacrificial layer at an even rate across the recessed region (¶ 0069: forming 280T’ includes performing an etching process on 290T.  Park is silent to the etch including an uneven rate, and therefore meets the broadest reasonable interpretation of “an even rate”); 
forming an etch mask layer (¶ 0081: 300) over the second planarized surface (fig. 7: 300 formed over 280T’); and 
forming control gate stacks (¶ 0037: 250A, 250B) in the recessed region by etching the gate materials (¶ 0037: 250A, 250B formed by etching).
Power is silent to the method further including planarizing a protective layer by planarizing the sacrificial layer over the protective layer, and the second planarized surface includes the protective layer.
Loiko teaches planarizing a sacrificial layer (¶ 0023: 50, similar to 290 of Power) over protective layer (¶ 0014: 22) over gate materials (¶ 00143: 20, similar to 250 of Power).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Power with the protective layer of Loiko, as a means to protect the gate materials (20 of Loiko, 250 of Power) during planarization (Loiko, ¶ 0025).

Regarding claim 3, Power in view of Loiko teaches the method of claim 1, further comprising forming a first dielectric layer (Power, ¶ 0044: 270) on opposing sidewalls of the control gate stacks and over a floating gate layer (Power, ¶ 0039 & fig. 4: 270 formed on sidewalls of 250A and over a portion of floating gate layer 230).

Regarding claim 4, Power in view of Loiko teaches the method of claim 3, further comprising forming floating gate stacks by etching the floating gate layer (Power, ¶ 0037: 230A formed by performing an etching process on 230).

Regarding claim 5, Power in view of Loiko teaches the method of claim 4, further comprising forming dielectric layers (Power, ¶ 0042: 220A) by etching a second dielectric layer underlying the floating gate layer (Power, ¶ 0042: 220A formed by etching 220 underlying a portion of 230).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Power in view of Loiko as applied to claim 1 above, and further in view of Widdershoven et al. (PG Pub. No. US 2006/0163642 A1).
Regarding claim 2, Power in view of Loiko teaches the method of claim 1, wherein the etching the first planarized surface partially removes the protective layer to leave a remaining portion of the protective layer (Loiko, ¶ 0024 & fig. 8: after planarization, at least a portion of capping layer 22 continues to remain over control gate 24).  Power in view of Loiko further teaches the remaining portion of the protective layer provides a control gate capping layer (Loiko, ¶ 0024).
Power in view of Loiko is silent to the remaining portion of the protective layer having a depth of 1500-2000 angstroms.
Widdershoven teaches a control gate (¶ 0035: CG, similar to 250A/250B of Power and/or 20 of Loiko), a protection layer (¶ 0035: 6, similar to 22 of Loiko) on the control gate (fig. 1: 6 disposed on CG), the protective layer having a depth of 1500 angstroms (¶ 0039: 6 includes a thickness of up to about 150 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the protection layer of Power in view of Loiko with the thickness of Widdershoven, as a means to provide a thickness suitable for use as a polish stopping layer (Widdershoven, ¶ 0040).
 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Power in view of Loiko as applied to claim 1 above, and further in view of Hsieh et al. (PG Pub. No. US 2015/0214237 A1).

Regarding claim 6, Power in view of Loiko teaches the method of claim 1, wherein the forming the protective layer comprises forming a protective layer that includes a first nitride layer (Loiko, ¶ 0014: 22 comprises a nitride material).
 Power in view of Loiko does not teach the protective layer further comprises an oxide layer and a second nitride layer.
Hsieh teaches a protective layer (¶ 0017: 242, similar to 22 of Loiko) including a first nitride layer (242A), an oxide layer (242B) and a second nitride layer (242C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the protective layer of Power in view of Loiko with the materials of Hsieh, as a means to provide a hard mask over a control gate (240, similar to 250A of Power).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the first nitride layer, oxide layer and second nitride layer of Hsieh is suitable to form the control gate hardmask pf Power with no change in their respective functions.

Regarding claim 7, Power in view of Loiko and Hsieh teaches the method of claim 6, wherein the forming the protective layer includes forming a protective layer having thickness greater than depth of the recessed region (Loiko, fig. 2: thickness of 22 includes a height higher than surface of 16 in memory region 14, equivalent to recessed region of Power).

Regarding claims 8-9, Power in view of Loiko and Hsieh teaches the method of claim 7, including forming a protective layer (Hsieh, 242).
Power in view of Loiko and Hsieh does not teach wherein the forming the protective layer includes forming the protective layer having thickness in a range of 2100 angstroms to 2600 angstroms, and wherein the forming the protective layer includes forming a first silicon nitride layer of 400 angstroms to 500 angstroms, a silicon dioxide layer of 1000 angstroms to 1200 angstroms, and a second silicon nitride layer of 700 angstroms to 900 angstroms. 
However, Hsieh does teach protective layer constituents include 500A oxide layers and 500A nitride layers (¶ 0011).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the protection layer thickness of Power in view of Loiko and Hsieh, as a means to optimize the height of the control gate structure (Hsieh, ¶ 0031).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of protection layer thicknesses in the nm-scale range are disclosed by Hsieh.

Claim 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub. No. US 2008/0090352 A1) in view of Song (PG Pub. No. US 2008/0138951 A1).
Regarding claim 10, Lee teaches a method, comprising: 
forming a memory region surrounded by a processor region by recessing a first region of a substrate (fig. 1C: substrate 100 includes recessed and non-recessed regions);
forming a floating gate layer (¶ 0033: 140) in the memory region (fig. 1G: 140 formed in recessed region of 100);  
forming a control gate layer (¶ 0034: 160) over the floating gate layer and extending to the processor region (fig. 1H: 160 formed over 140 and extends into non-recessed region of 100); 
forming a hard mask layer (¶ 0035: 180) over the control gate layer (fig. 1H: 180 formed over 160);
forming a planarized surface of the hard mask layer (fig. 1H: 180 includes a planar surface);
forming a mask layer over the hard mask layer (fig. 2: 180 patterned, and therefore implicitly includes an overlying a mask layer) to a substantially uniform thickness across the memory region (fig. 1H: 180 includes a substantially planar surface across the entire substrate); and 
forming gate stacks in the memory region having substantially uniform width by patterning the floating gate layer and the control gate layer under the etch mask layer (fig. 2: 160 and 140 patterned to form gate stacks).
Lee is silent to forming a sacrificial layer over the hard mask layer, the sacrificial layer having a first planar surface, forming the planarized surface of the hard mask layer by removing the sacrificial layer and the hard mask layer at substantially equal rates in an etch process, forming the etch mask to a substantially uniform thickness across the memory region, and patterning the floating gate layer and the control gate layer under the etch mask layer comprises etching.
Song teaches forming a hard mask (¶ 0026: 203A, similar to 180 of Lee) by forming a sacrificial layer over the hard mask layer (¶ 0027: photoresist pattern, not illustrated, formed over 203). Song further teaches the hard mask is used as an etch mask for patterning underlying features (¶ 0028).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee with the sacrificial layer of Song, as a means to provide a uniform etch mask thickness, allowing for uniform cross-wafer features.  Furthermore, said artisan would recognize that forming the sacrificial with a planarized surface would optimize the pattern accuracy of the resulting hard mask 203A, and etching would provide a suitable means for patterning 180 of Lee, as evidenced by Song.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 11, Lee in view of Song teaches the method of claim 10, wherein the forming the gate stacks includes forming floating gates from the floating gate layer (Lee, ¶ 0036 & fig. 2: 140 includes a patterned floating gate), control gates from the control gate layer (Lee, ¶ 0036 & fig. 2: 160 includes a patterned control gate) and protective caps from the hard mask layer (Lee, ¶ 0036 & fig. 2: 180 includes a patterned portion protecting and capping 140/160 stack).

Regarding claim 12, Lee in view of Song teaches the method of claim 10, further comprising: 
forming a first dielectric layer (Lee, ¶ 0028: 130) in the memory region prior to forming the floating gate layer (Lee, fig. 1C: 130 formed in recessed region prior to forming 140); and 
forming a second dielectric layer (Lee, ¶ 0035: 150) in the memory region and the processor region prior to forming the control gate layer (Lee, fig. 1H: 150 formed in recessed and non-recessed regions prior to forming 160).
 
Regarding claim 15, Lee in view of Song teaches the method of claim 12, wherein: 
forming the first dielectric layer includes forming an oxide layer on a surface of the substrate in the memory region (Lee, ¶ 0028: 130 comprises silicon oxide formed in recessed region); and 
forming the floating gate layer includes growing a polysilicon layer on the oxide layer (Lee, ¶ 0035 & fig. 1H: 160 comprises polysilicon at least indirectly grown on 130).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song as applied to claim 10 above, and further in view of Ogura et al. (PG Pub. No. US 2012/0208342 A1, hereinafter referred to as ‘Ogura-342’).
Regarding claim 16, Lee in view of Song teaches the method of claim 10, comprising forming the etch mask layer (180 of Lee, 203A of Song).  Lee in view of Song further teaches the sacrificial layer comprises photoresist (Song, ¶ 0027).
Lee in view of Song does not teach wherein forming the etch mask layer includes forming a bottom anti-reflective coating (BARC) layer.
Ogura-342 teaches a method of forming an etch mask layer (¶ 0125: 62, similar to 180 of Lee and/or 203A of Song) including forming a bottom anti-reflective coating (BARC) layer (¶ 0128: 64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee in view of Song with the BARC layer of Ogura-342, as a means to ensure accuracy of the sacrificial photoresist pattern and the resulting hard mask pattern.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “forming a third dielectric layer on sides of the protective caps and control gates”, and “forming floating gates by etching through the floating gate layer and the first dielectric layer while the third dielectric layer is present” as recited in claim 13.
Claim 14 depends on claim 13, and is allowed for implicitly including the allowable subject matter above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwak et al. (US 2008/0280442 A1) teaches forming a sacrificial layer (212) over a protective layer (211), planarizing the protective layer (fig. 3D), and etching the planarized surface (fig. 3E).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894